Name: Commission Regulation (EC) NoÃ 456/2007 of 25 April 2007 determining the allocation of export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Article 29 of Regulation (EC) NoÃ 1282/2006
 Type: Regulation
 Subject Matter: tariff policy;  America;  processed agricultural produce
 Date Published: nan

 26.4.2007 EN Official Journal of the European Union L 109/32 COMMISSION REGULATION (EC) No 456/2007 of 25 April 2007 determining the allocation of export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Article 29 of Regulation (EC) No 1282/2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 1282/2006 of 17 August 2006 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards export licences and export refunds in the case of milk and milk products (2), and in particular Article 33(2) thereof, Whereas: Chapter III(3) of Regulation (EC) No 1282/2006 determines the procedure for allocating export licences for certain milk products to be exported to the Dominican Republic under a quota opened for that country. Applications submitted for the 2007/2008 quota year cover quantities greater than those available. As a result, allocation coefficients should be set for the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The quantities covered by export licence applications for the products referred to in Article 29(2) of Regulation (EC) No 1282/2006 submitted for the period 1 July 2007 to 30 June 2008 shall be multiplied by the following allocation coefficients:  0,653853 for applications submitted for the part of the quota referred to in Article 30(1)(a) of Regulation (EC) No 1282/2006,  0,384549 for applications submitted for the part of the quota referred to in Article 30(1)(b) of Regulation (EC) No 1282/2006. Article 2 This Regulation shall enter into force on 26 April 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 234, 29.8.2006, p. 4. Regulation as amended by Regulation (EC) No 1919/2006 (OJ L 380, 28.12.2006, p. 1).